DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 2-6, 8-9, 11, 14 and 16-18 (as amended) are again rejected under 35 U.S.C. 103 as being unpatentable over Tsuji, US 2011/0194732 A1 in view of Lin et al., US 2014/0220704 A1.

Regarding claim 2, see the rejection of claim 11.   

As to claim 3, wherein the one or more processors further function as a line of sight detection unit configured to detect a position in a visual field of the image capture apparatus at which the user gazes based on the eyeball image (Tsuji teaches the Information output from the object detection unit 109 includes object positions, sizes, tilts, detection result reliabilities, and the like by the number of detected objects; para. 0022);

In regards to claim 4, the image capture apparatus according to claim 3, wherein the selection unit is configured to select the main subject area by considering the position detected by the line of sight detection unit in addition to the information regarding subjects stored being associated with the recognized user (object region detection…object having the largest area of the object region in detection of the object region; para. 0032; determine recognition target as object coincident with object in database, S206; Fig.2. See also S512 determine recognition of target as object coincident with object in database). 

Considering claim 5, the image capture apparatus according to claim 3, wherein the selection unit is configured to select the main subject area, based on the information regarding subjects captured in the past, from among subject areas that are detected by the recognition unit and are present at distances less than a threshold value from the position detected by the line of sight detection unit (object region detection…object having the largest area of the object region in detection of the object region; para. 0032; determine recognition target as object coincident with object in database, S206; Fig.2. See also S512 determine recognition of target as object coincident with object in database. In object recognition, the similarity is calculated by comparing a recognition target with a target registered in advance in a database, (para. [0006]).

As to claim 6, the image capture apparatus according to claim 3, wherein the selection unit is configured to select, from among the subject areas detected by the subject detection unit and corresponding to the information regarding subjects captured in the past, the main subject area based on the position detected by the line of sight detection unit (object region detection…object having the largest area of the object region in detection of the object region; para. 0032; determine recognition target as object coincident with object in database, S206; Fig.2. See also S512 determine recognition of target as object coincident with object in database).

As to claim 8, the image capture apparatus according to claim 11, wherein the one or more processors (processor 106), when executing a program stored in a memory (image processing unit 106 and image control unit 105, database 112 and recording medium 108; Figs. 1 and 4), function as: a subject detection unit configured to perform the subject detection processing on image captured according to an instruction made by the user, and update the information regarding subjects captured in the past that is stored in association with the user, based on a result of the subject detection processing (object detection unit 109; S202 and S502, Figs. 1-2 and 4-5).

As to claim 9, the image capture apparatus according to claim 11, wherein the one or more processors further function as a control unit configured to perform at least one of focus detection, exposure control, and setting of image processing on captured image, based on a subject area selected by the selection unit (image processing unit 106, imaging control unit 105, Fig.1).

Considering claim 11, image capture apparatus (image capturing apparatus 100) capable of capturing a first image in a first direction while capturing a second in a second direction different from the first direction, the image capture apparatus 
comprising, one or more processors (processor 106), when executing a program stored in a memory (image processing unit 106 and image control unit 105, database 112 and recording medium 108; Figs. 1 and 4), function as: 
b) a selection unit configured to select a main subject area from among subject areas detected in the first image based on information regarding subjects being stored in association with the recognized user (object detection unit 109; S202 and S502, Figs. 1-2 and 4-5; object region detection…object having the largest area of the object region in detection of the object region, paras. [0024] and [0032]; determine recognition target as object coincident with object in database, S206; Fig.2. See also S512. In object recognition, the similarity is calculated by comparing a recognition target with a target registered in advance in a database [i.e., memory]; (paras. [0006], [0024]).

c) Regarding the claimed a notification unit configured to notify the user of the main subject area through the display unit, the examiner takes official notice in that it is notoriously well known in the art that On-screen display (OSD) device or similar graphics may be used to notify, warn, or inform the viewer using the display screen/monitor. Therefore, it would have been obvious to the skilled in the art to modify the system by providing an OSD or similar graphics to notify the user of the main subject area.

Except for; 
a) Tsuji does not specifically disclose the claimed “a recognition unit configured to recognize a user who is operating the image capture apparatus while looking into a display unit that displays the first image, from an eyeball image included in the second image.” However, Tsuji isn’t entirely silent and in fact discloses the object detecting unit detects an object and the target object maybe a person’s face, and that the face detection technique includes obtaining knowledge of skin color information, parts such as the eye, nose and mouth, about the face…(para. [0022]). Nevertheless, in a similar field of art, Lin teaches an eye-tracking driving system. Lin discloses the claimed recognition unit (calculating device 30, Fig.1, which may be a personal computer) configured to recognize a user who is operating the image capture apparatus (the system mainly includes a display device 10, a controller, and powered vehicle. This system can effectively capture the image around the user’s eye and then precisely determine the pupil center, Abstract; paras. 0044-45), while looking into a display unit that displays the first image (the display 10 disposed in front of a user to look at,  para. 0043) from an eyeball image included in the second image (the image around the user’s eye). It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference of Tsuji by incorporating the method of capturing an eyeball image of a user and recognizing an eyeball action of the user based on the eyeball image of the user taught by Lin, such being typical considerations of the skilled artisan, the artisan would be motivated to do so for the purpose of enhancing the utilization efficiency of the Tsuji reference, i.e., improving the accuracy of detection and the recognition of objects.

As to claim 14, see the rejection of claim 11 (a).
In regards to claim 16, see the rejection of claim 11 (b) 
Regarding claim 17, see the rejection of claim 11.
 Regarding claim 18, see the rejection of claim 11.
 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji, US 2011/0194732 A1 in view of in view of Lin et al., US 2014/0220704 A1 further in view of Hayakawa et al., US 2015/0145956 A1.
Tsuji/Lin fail to disclose the claimed “wherein each piece of the information regarding subjects stored being associated with the recognized user is weighted such that the more frequent a respective subject was captured in the past, the larger the weight is. In the same field of endeavor, Hayakawa discloses 3D object detection device and, specifically, that "[w]hen creating a histogram, the three-dimensional object detection unit 33 may apply weighting to each of the plurality of small areas DW.sub.t1-DW.sub.tn, and count the offset amounts found for each of the small areas DW.sub.t1-DW.sub.tn according to the weighting to create the histogram. FIG. 8 is an illustration of weighting performed by the three-dimensional object detection unit 33." (See paragraphs [0076]-[0078],[0098], [0103]-[0104], [0204] as well as [0018] and Fig.8). It would have been therefore obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Tsuji/Lin as modified above incorporating the weighting method taught by Hayakawa. Doing so would enhance the utilization efficiency of the combined reference.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji, US 2011/0194732 A1 in view of Lin et al., US 2014/0220704 A1 in view of Peyman, US 20180303667 A1.
 	The combination of Tsuji/Lin disclose detecting the eye of the user as indicated in the rejection of claim 11 above. However, the references do not specifically teach the claimed “wherein the recognition unit recognizes the user based on an iris pattern obtained from the eyeball image.” In the same field of art, Peyman teaches a Remote Laser Treatment System With Dynamic Imaging.  An integral laser imaging and treatment apparatus, and associated systems and methods that allow a physician (e.g., a surgeon) to perform laser surgical procedures on an eye structure or a body surface with an integral laser imaging and treatment apparatus disposed at a first (i.e. local) location from a control system disposed at a second (i.e. remote) location, e.g., a physician's office. Specifically, Peyman discloses that the fourth image capture area 410 in FIG. 16 is disposed around the right eye of the patient 400 (e.g., so that the various structures of the right eye, such as the iris and retina, may be used for patient identification and verification purposes), (para. 0271).  It would have been therefore obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tsuji/Lin, such being typical considerations of the skilled artisan, by providing or incorporating the weighting method taught by Peyman in order to make an accurate detection of the movement of the eye enhancing the identification of the user. 

Claim 10 is also rejected under 35 U.S.C. 103 as being unpatentable over Tsuji, US 2011/0194732 A1 in view of Lin et al., US 2014/0220704 A1 further in view of Jeong et al., US 2018/0173949 A1.
While Tsuji and Lin as amended above in claim 11 disclose detecting the eye of the user, the references fail to teach the claimed “wherein the recognition unit recognizes the user based on an iris pattern obtained from the eyeball image.” 
However, recognizing a user based on iris pattern obtained from the eyeball image would be obvious to those with ordinary skill in the art. In that regard, and in the same field of endeavor, Jeong discloses operating method for function of IRIS recognition and electronic device. Specifically, Jeong teaches "If the obtained first image (e.g., an RGB image) satisfies a specified condition, the iris recognition environment may obtain a second image, which is associated with the eye area..." (para. [0043]). Furthermore, on [0094] the reference discloses "According to an embodiment, the specified UI may include an application information area associated with the iris recognition function and a screen area in which the target location object 163 that allows the eye area of an image to be matched to a screen specific location is included." Claim 9 recite "detect an eye area of the subject, and map and output a feature point corresponding to the eye area to eye area information of an image stored in a memory." See also claim 19 and paragraphs 0079 and 0120. Alternatively, as described above, the processor 120 may output the preview image obtained based on the RGB camera device 140 to the whole screen and may display the eye area and the face area in the preview image obtained based on the recognition angle of the IR camera 151 (para. 0127). It would have been therefore obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tsuji/Lin, such being typical considerations of the skilled artisan, by providing or incorporating the iris recognition method taught by Jeong for the purpose of making an accurate detection of the movement of the eye and identification thereof of the user. 

Response to Arguments
Applicant's arguments filed on 5/24/22 have been fully considered but they are not persuasive. The applicant argues that 
a) the newly added claims “features of the independent claim 11” are not disclosed by the applied references. (Remarks, pp. 8-9)
b) the person’s face as disclosed by Tsuji is not, however, the face of “a user who is operating the image capture apparatus…” (Remarks, pg. 9)
c) Tsuji is silent about image capture apparatus “capable of capturing a fist image in a first direction while capturing a second in a second direction different from the first direction.” (Remarks, pg. 9)
d) Even though the eyeball image is an image of the user of the travel tool control device, when Tsuji is combined with or modified by Zhang, the modification, at best, teaches detecting an eyeball of the user but fails to teach or reasonably suggest recognizing a user who is operating the image capture apparatus while looking into a display unit that displays the first image, from an eyeball image included in the second image. Thus, Tsuji and Zhang fail to teach or reasonably suggest “a recognition unit configured to recognize a user who is operating the image capture apparatus while looking into a display unit that displays the first image, from an eyeball image included in the second image,” as recited in independent claim 11. (Remarks, pg. 10)

Examiner’s response
a) See the rejection of the claims above since the applicant here is arguing the newly added claim features of the independent claim 11.
b) The examiner disagrees. Zhang, not Tsuji, was used as a teaching reference disclosing a user who is operating the image capture apparatus 11. The argument therefore is not persuasive. 
c) Regarding the limitation “image capture apparatus capable of capturing a fist image in a first direction while capturing a second image in a second direction different from the first direction,” while the specification teaches “left and right direction”, axis direction, sight direction, horizontal and vertical direction, the specification does not specifically disclose “image capture apparatus capable of capturing a fist image in a first direction while capturing a second image in a second direction different from the first direction.” Thus, the argument the applied references do not disclose image capture apparatus capable of capturing a fist image in a first direction while capturing a second image in a second direction different from the first direction is not persuasive. 

d) The examiner disagrees. Zhang teaches recognizing a user who is operating the image capture apparatus where the user blinks to operate the device. Nevertheless, see the rejection of the claims under Tsuji in view of Lin et al. above which clearly  shows that Lin teaches the system capturing the image around the user’s eye and then precisely determine the pupil center,” which renders moot the argument against Zhang.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PMN
May 26, 2022
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422